Citation Nr: 1217380	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for Hepatitis B prior to November 13, 2009, and a rating higher than 10 percent since. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1977 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for Hepatitis B and assigned an initial noncompensable (i.e., 0 percent) rating retroactively effective from May 4, 2007, the date of receipt of his petition to reopen this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Board advanced the appeal on the docket and, in August 2009, issued a decision denying an initial compensable rating for the Hepatitis B.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

Meanwhile, during the pendency of his appeal to the Court concerning this claim, the Veteran filed another claim at the RO on November 13, 2009, for an increased rating for his Hepatitis B.  And after having him undergo a VA compensation examination in February 2010 in response to this claim, and considering the results of the evaluation, the RO issued a decision later in February 2010 increasing the rating for his Hepatitis B from 0 to 10 percent as of November 13, 2009, the date of receipt of this most recent claim.  He indicated in an April 2009 statement in support of claim (on VA Form 21-4138), in response, that he did not agree with this effective date for this higher rating. 


And regarding the pending appeal at the Court, the Veteran's attorney (who represented him in his appeal to the Court, though not also before VA) and VA's Office of General Counsel - representing the Secretary, filed a Joint Motion in February 2010 asking the Court to vacate the Board's August 2009 decision and remand the claim to the Board for further development and readjudication in compliance with directives specified.  In particular, the Joint Motion indicated the Board needed to further assist the Veteran in developing his claim by obtaining his Vocational Rehabilitation records since he had asserted in a statement submitted that he had lost his job due to his service-connected Hepatitis B, and that these records would support this contention.  The Court granted this Joint Motion for Remand in an Order issued later in February 2010 and returned the file to the Board. 

The Board then, in turn, remanded the claim to the RO, via the Appeals Management Center (AMC), in March 2011 to try and obtain these Vocational Rehabilitation records.  Upon learning the Veteran never had applied for Vocational Rehabilitation, so no existing records, the AMC issued a supplemental statement of the case (SSOC) in March 2012 continuing to deny the claim and since has returned the file to the Board for further appellate consideration of the claim.


FINDINGS OF FACT

1.  Prior to November 13, 2009, the Veteran's Hepatitis B was not manifested by malaise, anorexia, abdominal distension, abdominal pain, jaundice, fatigue, anorexia or incapacitating episodes.

2.  Since November 13, 2009, his hepatitis B has been manifested by complaints of nausea, almost daily emesis, fatigue, and sweating, but without malaise, anorexia, dietary restriction, or incapacitating episodes.



CONCLUSIONS OF LAW

1.  Prior to November 13, 2009, the criteria are not met for an initial compensable rating for the Hepatitis B.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.114, Diagnostic Code 7345 (2011).

2.  And since November 13, 2009, the criteria are not met for a rating higher than 10 percent for the Hepatitis B.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.  


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claim for service connection was sent to the Veteran in August 2007, so prior to initially adjudicating that claim in November 2007 and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate the claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  That claim since has been granted in the November 2007 decision, after which he appealed for a higher initial rating for his disability, so a "downstream" issue.  The underlying claim for service connection, therefore, has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this circumstance, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in August 2008, also an SSOC in March 2012, discussing his downstream claim for higher initial ratings (now that his rating has been staged, 0 percent initially, prior to November 13, 2009, and 10 percent since), citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.  He also received additional notice by way of letters dated in April and September 2011.  See Mayfield, supra.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for two VA compensation examinations - in November 2007 and February 2010, to assess and then reassess the severity of his Hepatitis B.  Only if the record is found inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this disability was in February 2010, a little over two years ago.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).

It is also worth reiterating that the Board remanded this claim in March 2011, pursuant the Court's February 2011 Order, so the AMC could try and obtain the Veteran's Vocational Rehabilitation records.  To this end, the AMC contacted the St. Petersburg RO but was advised that the Veteran had never applied for Vocational Rehabilitation and, therefore, no such records exist.  A formal finding of the unavailability of these records was made in September 2011 by the AMC.  Also, in a September 2011 letter, the AMC notified the Veteran of this finding and requested that he submit any records in his possession regarding his application for Vocational Rehabilitation benefits.  He neither responded to that letter, nor to the March 2012 SSOC, regarding the nonexistence of these Vocational Rehabilitation records and resultant absence of any such records from the file.  The Board therefore is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Consequently, VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.

II.  Analysis - Initial Compensable Rating for the Hepatitis B

The Veteran's Hepatitis B initially was rated as 0-percent disabling prior to November 13, 2009, under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345.  And, as mentioned, it has been rated as 10-percent disabling since.  He contends both ratings are insufficient, as the symptoms and manifestations of this disability are far more severe and resultantly have limited his employment opportunities.

Since, as already alluded to, this claim arises from his disagreement with the initial rating assigned following the granting of service connection, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings, rather, established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and Hepatitis C.  Chronic liver disease that is nonsymptomatic is rated noncompensable or 0-percent disabling.  Id.

The next higher rating of 10 percent is for chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.

Next, to be considered 20-percent disabling, symptoms must include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40-percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60-percent disabling.  Id.

Finally, chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100-percent disabling.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Here, though, the evidence of record does not support assigning a rating higher than 0 percent prior to November 13, 2009.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's personal statements, VA treatment records, and the report of his VA compensation examination, which notably included a medical opinion regarding the severity of his Hepatitis B.

The VA Medical Center (VAMC) treatment records note the Veteran's Hepatitis B surface antigen was positive in June 2007.  He was provided a VA compensation examination that same year, in November 2007.  Regarding specific symptoms, he denied experiencing malaise, anorexia, abdominal distension, abdominal pain, jaundice, or any extra-hepatic manifestations of liver disease.  The examiner confirmed the diagnosis of hepatitis, but also noted the disease had no significant effects on the Veteran's daily activities or usual occupation.

The Board has considered the results of that VA compensation examination, along with objective findings indicated in the Veteran's VA treatment records prior to November 13, 2009.  And the objective findings in these medical evaluation and treatment records reveal no incapacitating episodes or other symptoms commonly associated with chronic liver disease, including Hepatitis B, such as:  daily or intermittent fatigue, malaise, nausea, anorexia, arthralgia, and right upper quadrant pain.

Overall, then, during this initial period at issue, the Veteran did not exhibit the type, frequency, and severity of symptoms required for a higher rating.  See Mauerhan, supra.  Therefore, absent evidence of more symptoms indicating a greater severity of his Hepatitis B, the Board finds the evidence is against a disability rating higher than 0 percent prior to November 13, 2009.  38 C.F.R. § 4.114, DC 7345.

Since November 13, 2009, which was effectively when the rating for his Hepatitis B was increased from 0 to 10 percent, his VAMC records show no complaints related to this disability.  Physical exams show his abdomen to be soft, with normal bowel sounds, and no evidence of hepatosplenomegaly, guarding, tenderness to palpation, rebound, rigidity, masses, or bruits.  VA outpatient treatment records show no evidence of incapacitating episodes.  On VA examination performed in February 2010, he reported symptoms of nausea, almost daily emesis, fatigue, and sweating.  He also said his urine had a strong odor and was dark in color.  His weight and appetite were stable, however, and he denied hospitalization or surgery or then current alcohol or drug use.  Objective physical exam showed no extra-hepatic manifestations of liver disease, malnutrition, or portal hypertension.  Abdominal exam was normal, as well, and the results of his liver function tests also were within normal limits.  The examiner noted the disease affected the Veteran's daily activities and had significant effects on his usual occupation due to lack of stamina, weakness, or fatigue, but that he had not lost any time from work within the past year.

At no time, then, has the Veteran met or more nearly approximated the criteria for a disability rating greater than 10 percent for his Hepatitis B.  The mere fact that he experiences fatigue, malaise, nausea, vomiting, etc., is not tantamount to qualifying for a higher 20 percent rating (or even greater rating) because his existing 10 percent rating already takes these various symptoms into account.  An evaluation of 20 percent is not warranted because there is no indication he requires dietary restriction or continuous medication due to his Hepatitis B, or that he has incapacitating episodes of at least two weeks duration, including especially within the past 12 months.

Extra-Schedular Consideration

In exceptional cases, where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) .

Here, the Board finds that the Veteran's symptoms and limitation in occupational functioning are reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115. "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule § 3.321(b)(1) is applicable.")  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

As explained, the type of symptoms (fatigue, etc.) and impairment the Veteran has complained about is contemplated by DC 7345, under which his disability is rated.  And although the February 2010 VA examiner stated the disease had significant effects on the Veteran's usual occupation due to lack of stamina, weakness, or fatigue, this same examiner added that the Veteran had not lost any time from work during that past year.  And, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  

So the record must demonstrate some factor that takes the Veteran's situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalization, to suggest the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

The claim for an initial compensable rating for the Hepatitis B prior to November 13, 2009, and to a rating higher than 10 percent since, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


